Citation Nr: 0208641	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for stroke residuals, 
claimed as a result of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits being sought in 
October 1999, and the veteran appealed.  

In an April 2000 statement the veteran requested service 
connection for lung problems.  The RO responded in May 2000 
informing him of the necessity of submitting evidence in 
support of his claim.  The Board of Veterans' Appeals (Board) 
notes that by decision of May 1999 the Board denied service 
connection for a lung disorder and a heart disorder, claimed 
as residuals of exposure to mustard gas during service.  As 
noted in the RO's May 2000 letter, the veteran is advised 
that he must submit new and material evidence in the nature 
of that described in the RO's letter in order to reopen his 
claim for service connection for a lung disorder as a result 
of exposure to mustard gas in service.


FINDING OF FACT

The veteran was not exposed to mustard gas in service, stroke 
residuals were not shown before the 1990's, and there is no 
competent medical evidence of record linking them to any 
incident of service origin.  


CONCLUSION OF LAW

Stroke residuals were not the result of disease or injury 
which was incurred or aggravated in service, including 
claimed mustard gas exposure, and brain hemorrhage or 
thrombosis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.316 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, even though VA did not 
expressly consider the provisions of the VCAA before they 
were enacted, VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claim in 
the rating decision, the statement of the case, supplemental 
statement of the case, the hearings, and other 
correspondence, particularly that of April 2001.  The Board 
concludes that the discussions in those documents informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records were obtained in response to VA requests 
therefor.  VA medical records are also of record, as are 
private medical records.  Reasonable VA attempts to assist 
the veteran in obtaining necessary evidence have been made, 
and he has been advised that he has the right to submit 
additional evidence.  Moreover, the statement of the case and 
supplemental statement of the case informed him of the 
evidence that had been obtained and considered, and there is 
no indication that there is additional relevant evidence 
which is obtainable by either the veteran or the VA.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.  An 
examination is not necessary to make a decision on the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claim, as 
set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d) (2001).

The service incurrence or aggravation of brain hemorrhage or 
thrombosis may be presumed if it is manifested to a degree of 
10 percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a) (West 1991 & Supp 2001).

In addition, under the governing regulation pertaining to 
exposure to mustard gas and Lewisite, presumptive service 
connection is warranted if the veteran has experienced: (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed certain specified conditions.  38 C.F.R. § 3.316 
(2001).  Stroke residuals are not included.  
38 C.F.R. § 3.316 (2001).

Analysis

The veteran claims that he was exposed to mustard gas in 
service at Camp Butner.  The evidence shows no mustard gas 
exposure in service, however.  The RO, in accordance with the 
guidelines of M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18, made appropriate inquiries to develop evidence of 
exposure to mustard gas.  However, service records make no 
reference to it, VA checked the list of Army mustard gas 
participants in September 1997 and found that the veteran's 
name does not appear on it, and the U.S. Army Chemical and 
Biological Defense Command in October 1997 stated that there 
were no human volunteer mustard gas tests at Camp Butner.  
The information the veteran provides does not prove 
otherwise.  He provided very vague and conflicting 
information concerning mustard gas exposure (see, for 
instance, his June 2000 and March 2002 hearing transcripts), 
and he made no reference to any gas exposure prior to the 
1990s despite prior examinations (for example, VA 
examinations in 1961 and 1968 and application for VA hospital 
treatment in March 1950) and prior claims for compensation 
for other diseases and injuries (for example, claims received 
in February 1988 and in March 1990).   

The lack of corroboration of in-service mustard gas exposure 
plus the statement from the service department that in fact 
there were no human mustard gas tests done at Camp Butner 
persuades the Board that the veteran was not exposed to 
mustard gas in service.  Moreover, even if the veteran had 
been exposed to mustard gas in service, that alone would not 
suffice.  Stroke residuals are not presumptively 
service-connected given mustard gas exposure, under the 
mustard gas regulation.  38 C.F.R. § 3.316 (2001).

The veteran also claims strokes in service.  The service 
medical records do not report strokes, however.  They report 
measles and other problems.  The veteran is not competent to 
indicate that he had a stroke in service, Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993), and no competent 
medical evidence of record indicates that he did.  VA 
outpatient treatment records in July 1993 and February 1994 
note cerebral lacunar small vessel infarcts but do not relate 
them to service or mustard gas exposure.  Similarly, a 
private medical record of April 2001 notes a history of 
having had a stroke in 1943 when he fell down, but that 
history was merely recorded as given by the veteran.  The 
physician did not otherwise enhance the information given by 
the veteran, and the notation is not competent evidence of a 
stroke in service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
In the absence of any competent medical evidence of record of 
a stroke in service, and in the presence of a neurologically 
normal service discharge examination in January 1946 and no 
evidence of stroke residuals or cerebrovascular disease until 
at least the 1990's, or of any nexus between them and 
service, the Board concludes that the veteran did not have a 
stroke in service and that he does not have service incurred 
stroke residuals.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. The preponderance of the evidence, including the lack 
of service medical records showing a stroke, is against him 
having a stroke in service or until many years after service.  
Since stroke residuals were not shown to have been manifested 
to a degree of 10 percent within a year of service discharge, 
the one-year presumptive service connection provisions for 
brain hemorrhage or thrombosis are not for favorable 
application either.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a) 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.



ORDER

Service connection for stroke residuals claimed as a result 
of mustard gas exposure is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

